       Case 1:19-cv-08913-ALC-SN Document 78 Filed 03/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     03/29/2021


                                                          1:19-cv-08913 (ALC)
 IN RE SUNDIAL GROWERS INC.
 SECURITIES LITIGATION                                    ORDER SETTING
                                                          CONFERENCE




ANDREW L. CARTER, JR., United States District Judge:

       The Court will hold a status conference in this case on March 30, 2021 at 10:30 a.m. The

Parties should contact the Court at 1-888-363-4749 (access code: 3768660).

SO ORDERED.

Dated: March 29, 2021
       New York, New York                          ___________________________________
                                                        ANDREW L. CARTER, JR.
                                                        United States District Judge
